Citation Nr: 0812725	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
C1-2 odontoid fracture, status post spinal fusion with 
traumatic arthralgia.

4.  Entitlement to an initial evaluation in excess of 20 
percent for left ulnar neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right pneumothorax.

6.  Entitlement to a compensable evaluation for headaches.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary 
development.  

The appellant is currently receiving disability benefits from 
the Social Security Administration (SSA).  In September 2007, 
the veteran's attorney submitted an SSA decision dated in 
July 2007.  The Board notes that the RO's attempts in January 
2006, January 2007, and February 2007 to obtain SSA records 
were unsuccessful.  However, VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Thus, it is the Board's 
opinion that a final effort should be made to secure these 
records.

With respect to the issues of entitlement to increased 
evaluations for C1-2 odontoid fracture, status post spinal 
fusion with traumatic arthralgia, left ulnar neuropathy, 
residuals of right pneumothorax, and headaches, the most 
recent VA examinations were conducted in June 2004.  Although 
these examinations are not necessarily stale, because there 
may have been a significant change in the veteran's 
condition, new examinations are in order.

In addition, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA with respect to the increased rating claims.  

With respect to increased rating claims, in order to satisfy 
the duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Finally, the veteran receives routine treatment at the VA 
Medical Center in Kansas City.  While this case is in remand 
status, the RO should obtain all records of current 
treatment.  In reviewing the VA records in the file, the 
Board notes no records were obtained since December 2005.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's medical and 
adjudication records should be requested 
from the Social Security Administration. 
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
cervical spine disability (C1-2 odontoid 
fracture), left ulnar neuropathy, 
headaches, and to specifically identify 
any and all residuals of right 
pneumothorax and determine their 
severity.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
are (1) C1-2 odontoid fracture, status 
post spinal fusion with traumatic 
arthralgia, (2) left ulnar neuropathy, 
(3) residuals of traumatic right 
pneumothorax, (4) costochondritits of 
sternum and bilateral ribs, (5) right 
iliac crest scar and bone loss/bone graft 
donor site, (6) residuals of basilar 
skull fracture, (7) residuals of left 
med-shaft humerus fracture with traumatic 
arthralgia, and (8) headaches.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone). The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.
  
3.  All VA treatment records pertaining 
to treatment from January 2006 to the 
present from the VA medical center in 
Kansas City should be obtained.  All 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.
   
4.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including notifying 
the veteran that, to substantiate a 
claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disabilities are rated (General 
Rating Formula for Diseases and injuries 
of the Spine, General Rating Formula for 
Restrictive Lung Disease, and Diagnostic 
Codes 6843, 8100, and 8516) as well as 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

5.  After the above development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



